DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action Correspondence in response to U.S. Application No. 17/136,862 filed on 29 December 2020.  
Claims 1-20 are currently pending. Claims 1, 9, and 17 are independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14, and 15 of U.S. Patent No. 10,901,975 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 
Instant Application 
US Patent No.: 10,901,975 B2
1. A method, comprising: 


providing, to a first client device, one or more chunks of world data from a plurality of 
2. The method of claim 1, wherein the predetermined distance is a predetermined number of chunks of the world data.
3. The method of claim 1, wherein periodically monitoring the updated state data is performed at predetermined intervals.
4. The method of claim 3, wherein periodically transmitting the updated state data of the one or more players from the plurality of players is performed based on a distance between the location of the first user and the locations of the one or more players from the updated state data within the shared virtual environment.
5. The method of claim 1, further comprising generating all chunks of the world data prior to providing the one or more chunks of world data to the first client device.

7. The method of claim 1, wherein the shared virtual environment is a three-dimensional virtual environment.
8. The method of claim 7, wherein each chunk of the plurality of chunks of world data includes a three-dimensional segment of the three-dimensional environment, and wherein the three-dimensional segment includes one of a cube, a sphere, or a three dimensional shape.
9. A method, comprising: receiving, at a client device, one or more chunks of world data from a plurality of chunks of world data, the plurality of chunks of world data corresponding to regions within a shared virtual environment, wherein the one or more chunks provided to the client device correspond to a location of a first player 
10. The method of claim 1, further comprising: providing updated state data for the first player including a second position of the first player within the shared virtual environment; receiving, at the client device, a second set of state data including state data for a second set of one or more players from 
11. The method of claim 10, wherein the second set of one or more players includes at least one different player from the first set of one or more players based on relative changing positions between the first player and the at least one different player within the shared virtual environment.
12. The method of claim 10, wherein the predetermined distance is a predetermined number of chunks of the world data.
13. The method of claim 10, wherein the client device provides updated state data associated with the first player to the one or more virtual environment servers at a predetermined interval.
14. The method of claim 13, wherein a plurality of client devices associated with the plurality of players periodically provide 
15. The method of claim 13, wherein the shared virtual environment is a three-dimensional virtual environment.
16. The method of claim 15, wherein each chunk of the plurality of chunks of world data includes a three-dimensional segment of the three-dimensional environment, and wherein the three-dimensional segment includes one of a cube, a sphere, or a three dimensional shape.
17. A system, comprising: one or more processors; memory in electronic communication with the one or more processors; and instructions stored in the memory, the instructions being executable by the one or more processors to cause one or more virtual environment servers to: 
provide, to a first client device, one or more chunks of world data from a plurality of 
18. The system of claim 17, wherein the predetermined distance is a predetermined
number of chunks of the world data.
19. The system of claim 18, wherein the shared virtual environment is a three-
dimensional virtual environment, and wherein each chunk of the plurality of chunks of world data includes a three-dimensional segment of the three-dimensional environment, and wherein the three-dimensional segment includes one of a cube, a sphere, or a three dimensional shape.
20. The system of claim 17, wherein periodically monitoring the updated state data is performed at predetermined intervals, and periodically transmitting the updated state data of the one or more players from the plurality of players is performed based on 


2. The method of claim 1, further comprising: determining, for each client device of the plurality of client devices, a location of a corresponding player in the shared virtual environment based on the respective received state data of the player; and determining, for each client device of the plurality of client devices, updated state data of other players associated with other client devices, whether the determined location is within the predetermined distance of the player associated with the client device. 
3. The method of claim 1, wherein the predetermined distance is three chunks of the world chunk data. 

5. The method of claim 1, wherein periodically monitoring updated state data for the user of a respective single player client connected to the virtual environment is performed for a first predetermined interval. 
6. The method of claim 5, wherein periodically transmitting the updated state data of the other players that are within the predetermined distance of the first player within the shared virtual environment is performed for a second predetermined interval, the first predetermined interval and 
7. The method of claim 2, wherein periodically transmitting the updated state data of the other players that are within the predetermined distance of the first player within the shared virtual environment is performed based on a distance between the location of the first user and the location another player. 
 8. The method of claim 1, further comprising: generating all chunks of world chunk data of the shared virtual environment prior to providing the one or more chunks of world chunk data to each client device of the plurality of client devices. 
9. The method of claim 1, further comprising: generating a portion of world chunk data of the shared virtual environment prior to providing the one or more chunks of world chunk data to each client device of the plurality of client devices. 




























10. The method of claim 1, wherein the shared virtual environment is a three dimensional virtual environment. 
11. The method of claim 10, wherein a chunk comprises a three dimensional segment of the three dimensional virtual environment, and wherein the three dimensional segment includes one of a cube, a sphere, or a three dimensional shape. 
    
12. A system for improved concurrency of users of a shared virtual environment, the system including: a data storage device that stores instructions for improved concurrency of users of a shared virtual environment; and a processor configured to execute the instructions to perform a method including: providing, to each client device of a plurality of client devices, one or more chunks of 
13. The system according to claim 12, wherein the processor is further configured to execute the instructions to perform the method including: determining, for each client device of the plurality of client devices, a location of a corresponding player in the shared virtual environment based on the respective received state data of the player; and determining, for each client device of the plurality of client devices, updated state data of other players associated with other client devices, whether the determined location is within the predetermined distance of the player associated with the client device. 
14. The system according to claim 12, wherein storing the updated state data for each player associated with the plurality of client devices includes maintaining 
15. The system according to claim 12, wherein periodically monitoring updated state data for the user of a respective single player client connected to the virtual environment is performed for a first predetermined interval. 


Regarding claims 1-20, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have derived theirs claim limitations from claims 1-12, 14, and 15 of U.S. Patent No. 10,901,975 B2 since they are claiming the same subject matter and are substantially similar in scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehead et al. (U.S. PGPUB No. 2018/0060461 A1, hereinafter “Whitehead”)  in view of MALENFANT (U.S. PGPUB No. 2017/0072323 A1).

Regarding claim 1, Whitehead teaches a method, comprising: 
providing, to a first client device, one or more chunks of world data from a plurality of chunks of world data, the plurality of chunks of world data corresponding to regions within a shared virtual environment (Whitehead ¶¶0148-0149, i.e., “spatially-optimized simulated world 800 may be sub-divided into a plurality of chunks or regions”), and wherein the one or more chunks provided to the client device correspond to a location of a first player associated with the first client device within the shared virtual environment (Whitehead ¶0150, “chunk actor 850 may be assigned to a portion of a spatially-optimized simulated world 800 based on the location, quantity, and density of entities within the assigned chunk”); 
receiving, at one or more virtual environment servers from a plurality of client devices connected to the shared virtual environment, state data for a plurality of players 
periodically monitoring updated state data for the plurality of players associated with the plurality of client devices connected to the shared virtual environment (Whitehead ¶0150, i.e., monitoring state data of entities); 
storing, for the shared virtual environment in a database connected to the one or more virtual environment servers, the updated state data for the plurality of players associated with the plurality of client devices (Whitehead Fig. 4 and ¶0152); and 
Whitehead fails to explicitly teach periodically transmitting, to the first client device, updated state data of one or more players from the plurality of players that are within a predetermined distance of the first player within the shared virtual environment. However, in the same field of endeavor, MALENFANT teaches periodically transmitting, to the first client device, updated state data of one or more players from the plurality of players that are within a predetermined distance of the first player within the shared virtual environment (MALENFANT ¶0100, i.e., “the game program may cause the game server 202 to receive the movements of the dummy character as the controller input information 702 pursuant to step S602 of the game processing 600 of FIG. 6. As a result, the game server 202 may update the character state information of the dummy character at step S604 in similarity with updates to the character state information of the game players 104”, “The predetermined events or conditions may include being offset a predetermined distance from a position of any of the game players 104”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead by periodically updating the state information of 

As to claim 2, Whitehead as modified by MALENFANT also teaches the method of claim 1, wherein the predetermined distance is a predetermined number of chunks of the world data (Whitehead ¶0159, i.e., “The rate at which components emit state change notifications and the rate at which the state changes are stored may be determined by one of a multiple of data policies implemented by the chunk actor (810, 850, 871, 881, and 891.)”,  ¶0150, “the chunks assigned to chunk actors”).

As to claim 3, Whitehead as modified by MALENFANT also teaches the method of claim 1, wherein periodically monitoring the updated state data is performed at predetermined intervals (Whitehead ¶0159, i.e., “The rate at which components emit state change notifications and the rate at which the state changes are stored may be determined by one of a multiple of data policies implemented by the chunk actor (810, 850, 871, 881, and 891.)”).

As to claim 4, Whitehead as modified by MALENFANT also teaches the method of claim 3, wherein periodically transmitting the updated state data of the one or more players from the plurality of players is performed based on a distance between the location of the first user and the locations of the one or more players from the updated state data within the shared virtual environment (MALENFANT ¶0100, i.e., “the 

As to claim 5, Whitehead as modified by MALENFANT also teaches the method of claim 1, further comprising generating all chunks of the world data prior to providing the one or more chunks of world data to the first client device (Whitehead ¶0150, i.e., all chunks assigned to chunk actors are generated before assigning to the spatially-optimized simulated world).

As to claim 6, Whitehead as modified by MALENFANT also teaches the method of claim 1, further comprising generating a portion of the plurality of chunks of world data prior to providing the one or more chunks of world data to the first client device (Whitehead ¶0150, the size of chunks assigned to a chunk actor is adjusted based on the chunk actor workload).

As to claim 7, Whitehead as modified by MALENFANT also teaches the method of claim 1, wherein the shared virtual environment is a three-dimensional virtual 

As to claim 8, Whitehead as modified by MALENFANT also teaches the method of claim 7, wherein each chunk of the plurality of chunks of world data includes a three-dimensional segment of the three-dimensional environment (Whitehead ¶0148, “spatially-optimized simulated world 800 may simulate a three-dimensional (3D) world”), and wherein the three-dimensional segment includes one of a cube, a sphere, or a three dimensional shape (Whitehead ¶0148, “chunks may comprise three-dimensional portions (e.g., sphere, cube, etc.) of the 3D simulated world”).

Regarding claim 9, Whitehead teaches a method, comprising: 
receiving, at a client device, one or more chunks of world data from a plurality of chunks of world data, the plurality of chunks of world data corresponding to regions within a shared virtual environment (Whitehead ¶¶0148-0149, i.e., “spatially-optimized simulated world 800 may be sub-divided into a plurality of chunks or regions”), wherein the one or more chunks provided to the client device correspond to a location of a first player associated with the client device within the shared virtual environment (Whitehead ¶0150, “chunk actor 850 may be assigned to a portion of a spatially-optimized simulated world 800 based on the location, quantity, and density of entities within the assigned chunk”), and wherein the shared virtual environment includes a plurality of players within the shared virtual environment (Whitehead ¶¶0037-0039);

receiving, at the client device, a first set of state data including state data for a first set of one or more players from the plurality of players based on the one or more players being within a predetermined distance of the first player within the shared virtual environment. However, in the same field of endeavor, MALENFANT teaches the one or more players being within a predetermined distance of the first player within the shared virtual environment (MALENFANT ¶0100, i.e., “The predetermined events or conditions may include being offset a predetermined distance from a position of any of the game players 104”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Whitehead by periodically updating the state information of the game players as taught by MALENFANT. The motivation would be to enhance variety and spectator interest in a multi game players’ environment (MALENFANT ¶0100). 

As to claim 10, Whitehead as modified by MALENFANT also teaches the method of claim 1, further comprising: 
providing updated state data for the first player including a second position of the first player within the shared virtual environment (MALENFANT ¶0100, the game program may cause the game server 202 to receive the movements of the dummy 
receiving, at the client device, a second set of state data including state data for a second set of one or more players from the plurality of players based on the second set of one or more players being within the predetermined distance of the first player at the second position within the shared virtual environment (MALENFANT ¶0100, “As a result, the game server 202 may update the character state information of the dummy character at step S604 in similarity with updates to the character state information of the game players 104”, “The predetermined events or conditions may include being offset a predetermined distance from a position of any of the game players 104, such as a winning player.”).

As to claim 11, Whitehead as modified by MALENFANT also teaches the method of claim 10, wherein the second set of one or more players includes at least one different player from the first set of one or more players based on relative changing positions between the first player and the at least one different player within the shared virtual environment (MALENFANT ¶0100, “The predetermined events or conditions may include being offset a predetermined distance from a position of any of the game players 104, such as a winning player.”).

As to claim 12, Whitehead as modified by MALENFANT also teaches the method of claim 10, wherein the predetermined distance is a predetermined number of chunks of the world data (Whitehead ¶0159, i.e., “The rate at which components emit state 

As to claim 13, Whitehead as modified by MALENFANT also teaches the method of claim 10, wherein the client device provides updated state data associated with the first player to the one or more virtual environment servers at a predetermined interval (Whitehead ¶0159, i.e., “The rate at which components emit state change notifications and the rate at which the state changes are stored may be determined by one of a multiple of data policies implemented by the chunk actor (810, 850, 871, 881, and 891.)”).

As to claim 14, Whitehead as modified by MALENFANT also teaches the method of claim 13, wherein a plurality of client devices associated with the plurality of players periodically provide updated state data associated with the plurality of players to the one or more virtual environment servers at predetermined intervals (Whitehead ¶0159, i.e., “The rate at which components emit state change notifications and the rate at which the state changes are stored may be determined by one of a multiple of data policies implemented by the chunk actor (810, 850, 871, 881, and 891.)”).

As to claim 15, Whitehead as modified by MALENFANT also teaches the method of claim 13, wherein the shared virtual environment is a three-dimensional virtual 

As to claim 16, Whitehead as modified by MALENFANT also teaches the method of claim 15, wherein each chunk of the plurality of chunks of world data includes a three-dimensional segment of the three-dimensional environment (Whitehead ¶0148, i.e., “spatially-optimized simulated world 800 may simulate a three-dimensional (3D) world”), and wherein the three-dimensional segment includes one of a cube, a sphere, or a three dimensional shape (Whitehead ¶0148, i.e., “chunks may comprise three-dimensional portions (e.g., sphere, cube, etc.) of the 3D simulated world”).

Claim 17 recites the limitations substantially similar to those of claim 1 and is similarly rejected.

Claim 18 recites the limitations substantially similar to those of claim 2 and is similarly rejected.

Claim 19 recites the limitations substantially similar to those of claims 7 and 8 and is similarly rejected.

Claim 20 recites the limitations substantially similar to those of claims 3 and 4 and is similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157